       Case: 1:21-cv-04628 Document #: 4 Filed: 08/31/21 Page 1 of 3 PageID #:16




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS

 OSCAR WINSKI COMPANY, INC. d/b/a
 LAFAYETTE STEEL & ALUMINUM,

 Plaintiff,
                                                      CASE NO. 21-cv-04628
 v.
                                                      JUDGE: Hon. Sara Ellis
 MIDLAND STAMPING AND
 FABRICATING CORPORATION,

 Defendant.


         PLAINTIFF'S MOTION FOR ENTRY OF JUDGMENT BY CONFESSION

         Plaintiff Oscar Winski Company, Inc. d/b/a Lafayette Steel & Aluminum (“LSA”)

respectfully requests that the Court enter an entry of judgment by confession against Defendant

Midland Stamping and Fabricating Corporation (“Midland”). In support of its Motion, LSA

states as follows:

         1.       On October 24, 2019, LSA filed an action in this Court, Case No. 19-cv-06976, to

collect $628,591.63 in unpaid invoices on shipments of sheet metal from LSA to Midland. The

parties settled that action on August 6, 2020, with Midland agreeing to pay $458,871.90 to LSA,

with $300,000 paid up front and then $13,527.93 (including interest) paid each month from

September 2020 through August 2021.

         2.       Midland also provided a Confession of Judgment, signed by its Chief Financial

Officer Stela Guri, allowing LSA to file a Confession of Judgment in the amount of $328,591.65,

less any payments made by Midland, in the event that Midland failed to make the agreed

monthly payments. The Confession of Judgment was attached to the Complaint as Exhibit A.




                                                  1
4835-2759-1673, v. 1
       Case: 1:21-cv-04628 Document #: 4 Filed: 08/31/21 Page 2 of 3 PageID #:17




         3.       As set forth in the Affidavit of Alex Bluestein, Exhibit B to the Complaint,

Midland paid ten monthly payments of $13,527.93 from September 2020 through June 2021, for

total payments of $135,279.30. Midland, however, failed to make its monthly payments for July

and August 2021.

         4.       LSA provided a notice of default to Midland on July 21, 2021, as required by

Paragraph 4 of the parties’ confidential Settlement Agreement. LSA’s July 21, 2021 notice of

default was attached as Exhibit C to the Complaint. Midland did not respond to the notice of

default. LSA and its attorneys have also attempted to contact LSA by telephone and email on

multiple occasions for weeks, but have received no response.

         5.       Accordingly, LSA is entitled to an entry of judgment in the amount of

$193,312.33, calculated by subtracting the $435,279.30 in payments made by Midland ($300,000

original payment plus $13,527.30 per month for ten months) from the $628,591.63 original debt

owed to LSA.

         6.       LSA is also entitled to recovery of its costs, expenses and attorney fees in this

action, pursuant to Paragraph 7.1 of the parties confidential Settlement Agreement.

         7.       Illinois law permits the enforcement of judgments by confession pursuant to 735

ILCS 5/2-1301, which provides in part that “any person for a debt bona fide due may confess

judgment by himself or herself or attorney duly authorized, without process.” 735 ILCS 5/2-

1301. Confession of judgment clauses are enforceable in federal courts. See IFC Credit Corp. v.

Indus. Fed. Credit Union, 512 F.3d 989, 994 (7th Cir. 2008).

         8.       Because the confidential Settlement Agreement, signed by Midland, expressly

provides that LSA may appear and confess judgment against Midland under the circumstances




                                                    2
4835-2759-1673, v. 1
       Case: 1:21-cv-04628 Document #: 4 Filed: 08/31/21 Page 3 of 3 PageID #:18




set forth herein, LSA is entitled to immediate entry of judgment in favor of LSA and against

Midland in the amount of $193,312.35 plus costs, expenses and attorney fees.

         9.       Counsel for LSA has attempted to meet and confer with counsel for Midland

regarding this motion, but has been unsuccessful. Counsel for LSA emailed Midland’s attorneys

in the prior action, Case No. 19-cv-06976, but was informed that the attorneys no longer

represent Midland. Counsel for LSA has also repeatedly called and emailed Midland directly,

but has received no response.

         THEREFORE, Plaintiff Oscar Winski Company, Inc. d/b/a Lafayette Steel & Aluminum

request an entry of judgment in its favor and against Defendant Midland Stamping and

Fabricating Corporation in the amount of $193,312.35 plus costs, expenses and attorney fees,

and all other appropriate relief.

Date: August 31, 2021                                Respectfully submitted,

                                                     /s/ Anthony E. Dowell
                                                     Anthony E. Dowell
                                                     GUTWEIN LAW
                                                     250 Main Street, Suite 590
                                                     Lafayette, IN 47901
                                                     Phone: 765.423.7900
                                                     Facsimile: 765.423.7901
                                                     anthony.dowell@gutweinlaw.com

                                                     ATTORNEYS FOR PLAINTIFF
                                                     OSCAR WINSKI COMPANY, INC.
                                                     D/B/A LAFAYETTE STEEL &
                                                     ALUMINUM




                                                 3
4835-2759-1673, v. 1
